Citation Nr: 1506470	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-32 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate condition, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972, to include a service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of a request for increased rating for service connected posttraumatic stress disorder and tinnitus have been raised by the record in the Veteran's VA Form 9 dated December 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertension, to include as due to herbicide exposure, and entitlement to service connection for a prostate condition, to include as due to herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran's hearing loss disability did not have onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service.  

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in December 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran with examinations in May 2009 and April 2011.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, and provided opinions with rationales.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  In summary, no further notice or assistance is required.  

Merits of Claim

The Veteran contends that service connection is warranted for bilateral hearing loss on the basis of noise exposure when he served as combat support and a mechanic in-service without hearing protection.  

More specifically, in an undated statement from the Veteran, he reported working as a heavy-duty mechanic, being constantly exposed to equipment that was loud from bad exhaust systems or no exhaust system at all.  Moreover, he indicated he fired loud weapons, such as M-16, M-60, M-50 and 105mm Howitzers without the ear protection that is now provided to persons using those weapons.  Similarly, a July 2010 statement from the Veteran recounts these noise exposures while in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection will be presumed if a Veteran has a current disability resulting from a certain chronic disease, including sensorineural hearing loss, as organic diseases of the nervous system, if that disease manifested to a compensable degree within one year of separation from active service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

An April 2011 puretones auditory examination indicated the Veteran has moderately severe sensorineural hearing loss in both ears.  This diagnosis satisfies prong one of a service connection claim - the presence of a current disability.

Given the Veteran's statements regarding noise exposure during service, the Board concedes that he was exposed to noise in service, thus, he has established an in service event or injury in the form of noise exposure.

With regard to a nexus between his noise exposure in service and his current hearing loss, the record contains statements by the Veteran that attribute his hearing loss to his in service noise exposure.  The Veteran's statements regarding the cause of his hearing loss are lay statements that purport to provide a nexus opinion between service and his current disability.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether hearing loss is caused by noise exposure in-service, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  While the Veteran is competent to report his symptoms of decreased hearing, he is not competent to relate those symptoms to a particular event. As such, the Board finds that the Veteran's statements as to how his hearing loss was caused are not competent evidence as to a nexus.  

A May 2009 audiologist opinion stated the Veteran did not have hearing damage while in service.  In his opinion, the Veteran's current hearing loss was "less likely than not caused by or a result of noise exposure while in service and is more likely due to post service occupational/recreational/environmental noise exposure and/or aging."  The examination further indicates the Veteran's occupation following service was that of a heavy equipment operator and he recreationally was involved with shooting, both of which involve noise exposure.  The examiner's opinion is adequate and probative.  It provides an opinion regarding whether the hearing loss is related to service, considers the Veteran's statements of onset and continuity, and provided a rationale for that opinion.  The Board finds the examiner's opinion is the only probative and competent evidence on the question of nexus.

Accordingly, the Board concludes that the preponderance of evidence is against a finding that hearing loss was incurred in service, is proximately due to or the result of noise exposure in service, or manifested to a compensable degree within one year of separation from active service.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

Treatment records from Arapahoe Peak Health Center dated June 2005 diagnose the Veteran with hypertension, which the Veteran claims is caused by Agent Orange exposure.  The Veteran has not undergone an examination to determine whether his present disability was incurred in or related to his service or Agent Orange exposure.  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a diagnosis of hypertension, and the service treatment records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first and second McLendon elements are satisfied. 
 
Further, the Board notes that the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.   The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 
       
Given the 2010 Update, the Board finds that the third McLendon element that there be an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet.App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim. Accordingly, remand is necessary in this case  to provide the Veteran with a medical examination to address that theory of causation.  See McLendon, 20 Vet.App. at 81.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2013).

The record also includes an updated outpatient treatment note which listed benign hypertrophy of the prostate without urinary obstruction in the problem list.  However, there is no examination or further treatment records in order to determine the nature and causation of the Veteran's hypertrophy of the prostate.  Therefore, an examination is also necessary on this condition to determine the etiology.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records and private records pertaining to the Veteran's hypertension and prostate condition treatment and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  The RO should then obtain an opinion from the appropriate medical professional as to whether the Veteran's hypertension is related to his exposure to Agent Orange in service.  The examiner should review the Veteran's file and indicate that such a review has taken place.

The examiner should then provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner should provide a detailed rationale for all opinions.  The examiner is asked to consider  the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

3.  Make arrangements for the Veteran to be afforded an examination for his prostate condition.  The claims file must be provided to the examiner for review.  

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's benign hypertrophy of the prostate is related to or caused by his service.

The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's benign hypertrophy of the prostate is related to Agent Orange exposure in Vietnam.

The examiner should provide a detailed rationale for all opinions.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why and provide a clear rationale.

4.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ must adjudicate the claim.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  This issue should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


